Upon rehearing of this case Mr. Chief Justice TERRELL, Mr. Justice BROWN and Mr. Justice THOMAS are of the opinion that the judgment of the Circuit Court should be reversed, and Mr. Justice WHITFIELD, Mr. Justice BUFORD and Mr. Justice CHAPMAN are of the opinion that the judgment should be affirmed; therefore, it is ordered, considered and adjudged, under the authority of State,ex rel. Hampton, v. McClung, 47 Fla. 224, 37 South Rep. 51, that the decree of the Circuit Court in this cause be, and the same is hereby, affirmed.
TERRELL, C.J., and WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J.J., concur.